                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    DWAYNE TREECE, ET AL.                                         CIVIL ACTION
       Plaintiffs

    VERSUS                                                        NO. 17-10153

    PERRIER CONDOMINIUM OWNERS                                    SECTION: “E”
    ASSOCIATION, INC., ET AL.,
        Defendants

                                ORDER AND REASONS

        Before the Court are two motions for partial summary judgment, one filed by

Defendants Katherine Acuff, Chris Jablonowski, Hanna Haile, and the Perrier

Condominium Owners Association, Inc (PCOA),1 and one filed by Plaintiffs Dwayne and

Phallon Treece and Clifford Harlan.2 Defendants filed an opposition to Plaintiffs’ motion,3

and Plaintiffs filed an opposition to Defendants’ motion. 4 Plaintiffs and Defendants both

filed replies in support of their respective motions.5 Plaintiffs filed a supplemental

opposition to Defendants’ motion.6 For the following reasons, Defendants’ motion for

partial summary judgment is DENIED, and Plaintiffs’ motion for partial summary

judgment is GRANTED IN PART, DEFERRED IN PART, and DENIED IN PART.

        Also before the Court, are two motions in limine. Plaintiffs filed a motion in limine

to exclude the testimony of Dr. Russell Robins.7 Defendants filed a motion in limine to

exclude the testimony of Dr. Calvin P. Bradford. 8 Defendants filed a response to Plaintiffs’




1 R. Doc. 204.
2 R. Doc. 212.
3 R. Doc. 268.
4 R. Doc. 262.
5 R. Doc. 288; R. Doc. 293.
6 R. Doc. 301.
7 R. Doc. 206.
8 R. Doc. 207.



                                              1
motion,9 and Plaintiffs filed a response to Defendants’ motion.10 Defendants filed a reply

in support of their motion.11 For the following reasons, Plaintiffs’ motion in limine to

exclude the testimony of Dr. Russell Robins is GRANTED, and Defendants’ motion in

limine to exclude the testimony of Dr. Calvin P. Bradford is GRANTED.

                                             BACKGROUND

        In August 2017, Plaintiffs Dwayne and Phallon Treece, along with their four

children, rented a condominium unit in a four-unit building located at 6032–6038

Perrier Street, New Orleans, Louisiana (“the Perrier Condominium”).12 Plaintiff Clifford

Harlan owns the unit the Treeces rented.13 Defendants Acuff, Jablonowski, and Haile

individually own the other three units.14 The four unit owners are the sole members of the

Perrier Condominium Owner’s Association (PCOA), which governs the Perrier

Condominium regime.15

        Plaintiffs allege Defendants violated the Fair Housing Act by enacting and

enforcing an occupancy limit on the Perrier Condominium that has a disparate impact on

families with children, discriminating against the Treeces based on their familial status,

attempting to evict the Treeces based on their familial status, and attempting to force

Harlan to evict the Treeces based on their familial status.16 Plaintiffs seek declaratory

relief, injunctive relief, and damages for these alleged violations. 17 The parties now, in

effect, cross move for partial summary judgment on Plaintiffs’ disparate impact claim



9  R. Doc. 245.
10 R. Doc. 249.
11 R. Doc. 283.
12 R. Doc. 1 6 ¶ 1; R. Doc. 49 ¶ 1.
13 R. Doc. 1 6 ¶ 13; R. Doc. 49 ¶ 13.
14 R. Doc. 1 6 ¶¶ 1 4–17; R. Doc. 49 ¶¶ 1 4–17.
15 Id.
16 R. Doc. 1 6. ¶¶ 2–3.
17 Id. at 17–18.



                                                  2
under 42 U.S.C. § 3604(a). Defendants move for summary judgment on Plaintiffs’ § 3617

claim.18 The parties also seek to exclude each other’s expert witnesses.

                            SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”19 “An issue is material if its resolution could affect the outcome of the action.”20

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrains from making credibility determinations or weighing

the evidence.”21 All reasonable inferences are drawn in favor of the nonmoving party.22

There is no genuine issue of material fact if, even viewing the evidence in the light most

favorable to the nonmoving party, no reasonable trier of fact could find for the nonmoving

party, thus entitling the moving party to judgment as a matter of law. 23

        “[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of

[the record] which it believes demonstrate the absence of a genuine issue of material

fact.”24 If the dispositive issue is one on which the nonmoving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)


18 In their opposition to Plaintiffs’ motion for partial summary judgment, Defendants argue Plaintiffs lack
standing to pursue certain claims. R. Doc. 268, at 6. Standing arguments are properly made in a motion to
dismiss under Federal Rule of Civil Procedure 1 2(b)(1). In this case, Defendants have already brought a
motion to dismiss for lack of jurisdiction. R. Doc. 30. The Court denied that motion in part and held
Plaintiffs have standing to seek declaratory and injunctive relief. R. Doc. 41, at 8. The sole requirement for
standing under the FHA, is the “[Article] III minima of injury in fact.” Havens Realty Corp. v. Coleman, 455
U.S. 363, 37 2 (1982). Plaintiffs’ pleadings satisfy the FHA’s permissive standing requirements.
19 F ED. R. CIV . P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
20 DIRECTV Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
21 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th Cir. 2008); see also

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
22 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
23 Smith v. Amedisys, Inc., 298 F.3d 434, 440 (5th Cir. 2002).
24 Celtic Marine Corp. v. James C. Justice Cos., 760 F.3d 477, 481 (5th Cir. 2014) (quoting Celotex, 477 U.S.

at 323).

                                                      3
submitting affirmative evidence that negates an essential element of the nonmovant’s

claim, or (2) demonstrating there is no evidence in the record to establish an essential

element of the nonmovant’s claim.25

        When proceeding under the first option, if the nonmoving party cannot muster

sufficient evidence to dispute the movant’s contention that there are no disputed facts, a

trial would be useless, and the moving party is entitled to summary judgment as a matter

of law.26 When proceeding under the second option, the nonmoving party may defeat a

motion for summary judgment by “calling the Court’s attention to supporting evidence

already in the record that was overlooked or ignored by the moving party.”27 The burden

then shifts back to the movant to demonstrate the inadequacy of the evidence relied upon

by the nonmovant.28 If the movant meets this burden, “the burden of production shifts

[back again] to the nonmoving party, who must either (1) rehabilitate the evidence

attacked in the moving party’s papers, (2) produce additional evidence showing the

existence of a genuine issue for trial as provided in Rule 56(e), or (3) submit an affidavit

explaining why further discovery is necessary as provided in Rule 56(f).” 29 “Summary

judgment should be granted if the nonmoving party fails to respond in one or more of

these ways, or if, after the nonmoving party responds, the court determines that the



25 Celotex, 477 U.S. at 331–32 (Brennan, J., dissenting); see also St. Amant v. Benoit, 806 F.2d 1294, 1297
(5th Cir. 1987) (citing Justice Brennan’s statement of the summary judgment standard in Celotex, 477 U.S.
at 322–24, and requiring the movants to submit affirmative evidence to negate an essential element of the
nonmovant’s claim or, alternatively, demonstrate the nonmovant’s evidence is insufficient to establish an
essential element); 10A CHA RLES ALAN WRIGHT, ARTHUR R. MILLER & MA RY KAY KANE , FEDERAL PRACTICE
A N D PROCEDURE § 27 27.1 (2016) (“Although the Court issued a fiv e-to-four decision, the majority and
dissent both agreed as to how the summary-judgment burden of proof operates; they disagreed as to how
the standard was applied to the facts of the case.” (internal citations omitted)).
26 First Nat’l Bank of Ariz. v. Cities Service Co., 391 U.S. 253, 288–89 (1980); Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249–50 (1986).
27 Celotex, 477 U.S. at 332–33.
28 Id.
29 Id. at 332–33 & n.3.



                                                    4
moving party has met its ultimate burden of persuading the court that there is no genuine

issue of material fact for trial.”30

        “[U]nsubstantiated assertions are not competent summary judgment evidence.”31

The opposing party must “identify specific evidence in the record and to articulate the

precise manner in which that evidence supports his or her claim. ‘Rule 56 does not impose

upon the district court a duty to sift through the record in search of evidence to support a

party’s opposition to summary judgment.’”32

                                                 FACTS

I.      Undisputed Facts33

        The Perrier Condominium contains four units.34 Plaintiff Harlan and Defendants

Acuff, Jablonowski, and Haile each own one of the units.35 The four unit owners are the

sole members of the Perrier Condominium Owners Association (PCOA), which governs

the Perrier Condominium regime.36 In August 2017, the Treeces, a family of six, rented

Unit 6036 from Plaintiff Harlan.37

        The Perrier Condominium is subject to a facially neutral use and occupancy rule

stated in the Condominium Declaration.38 The occupancy rule states “no unit shall be

occupied, even for permitted use, by more than one (1) person making such Unit his or

her residence for each two hundred fifty (250) square feet of floor area within the Unit.”39



30 Id.; see also First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968).
31 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324).
32 Id. (citing Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994)) (quoting Skotak v. Tenneco Resins, Inc.,

953 F.2d 909, 915–16 & n.7 (5th Cir. 1 992)).
33 Sev eral of the facts recited in this section are undisputed for purposes of this motion only.
34 R. Doc. 204-1, at 8; R. Doc. 262-1, at 1.
35 R. Doc. 204-1, at 8; R. Doc. 262-1, at 2.
36 R. Doc. 204-1, at 8; R. Doc. 262-1, at 2.
37 R. Doc. 1 6 ¶ 1; R. Doc 49 ¶ 1 .
38 R. Doc. 204-1, at 8; R. Doc. 262-1, at 2.
39 R. Doc. 204-2, at 8; R. Doc. 262-1, at 2.



                                                     5
The occupancy rule allows up to five people to occupy Unit 6036. 40 The Treece family

exceeds the occupancy limit as applied to Unit 6036.41

        The PCOA, in part, justifies the occupancy limit as necessary to reduce wear and

tear on the Perrier Condominium and its infrastructure.42 PCOA governing documents

empower the PCOA to make repairs to units at the expense of the unit owners. 43 The

PCOA has not computed the maximum number of residents that the Perrier

Condominium’s infrastructure can handle.44

        The PCOA also justifies its occupancy rule based on “quality of life” concerns such

as street parking, backyard space, garbage can management, laundry use, and noise.45

The Perrier Condominium does not have a parking lot.46 The Perrier Condominium has

four garbage cans.47 The PCOA rules include a rule governing noise and nuisance.48

Harlan’s unit could be modified to ameliorate noise concerns.49

        On August 16, 2017, Harlan informed Acuff, Jablonowski, and Haile by email that

he had rented his unit to the Treeces.50 Acuff, whose unit abuts Harlan’s unit, responded

by email asking, “How long is their lease? And how many children do they have? They are

moving in as I write this and I am listening to a kid screaming through the wall and

running all over the floors.”51 Haile responded to Harlan’s email and stated, “[t]his renter,



40 R. Doc. 204-1, at 8; R. Doc. 262-1, at 2.
41 R. Doc. 1 6 ¶ 41; R. Doc 49 ¶ 41.
42 R. Doc. 212-2 ¶ 1 2; R. Doc. 268-1 ¶ 12.
43 R. Doc. 212-2 ¶ 46; R. Doc. 268-1 ¶ 46.
44 R. Doc. 212-2 ¶ 27; R. Doc. 268-1 ¶ 27. Defendants argue making this computation is cost-prohibitive,

but they do not contest that it has not occurred.
45 R. Doc. 212-2 ¶¶ 30–31; R. Doc. 268-1 ¶¶ 30–31.
46 R. Doc. 212-2 ¶ 34; R. Doc. 268-1 ¶ 34.
47 R. Doc. 212-2 ¶ 35; R. Doc. 268-1 ¶ 35.
48 R. Doc. 212-2 ¶ 40; R. Doc. 268-1 ¶ 40.
49 R. Doc. 212-2 ¶ 44; R. Doc. 268-1 ¶ 44.
50 R. Doc. 212-2 ¶ 55; R. Doc. 268-1 ¶ 55.
51 R. Doc. 212-2 ¶ 56; R. Doc. 268-1 ¶ 56; R. Doc. 1 28-3, at 1.



                                                   6
Dwayne, had actually contact me in regards to renting my unit the very first week I posted

it. He came to look with his youngest child. He is a nice guy but I decided the condo was

not the best fit as they have 3 small children.”52 Acuff responded by stating “this could be

a serious issue. Reasonable limitations on occupancy are 2 people per bedroom. I don’t

even know that the systems in this building can handle that many people in one unit.” 53

        The next day, Acuff emailed the unit owners and stated she had conducted a social

media search confirming the Treeces had three children, maybe four.54 Acuff then texted

Haile and Jablonowski a picture of the Treeces’ stroller parked in a common area of the

Perrier Condominium. 55 Haile responded, “This is completely unacceptable, they will not

be storing strollers like that.”56 Soon after, Acuff shared with Haile that she had suggested

to Harlan he could evict the Treeces for lying on their application by not listing all of their

children.57 Haile said Harlan needed to get this “sorted out” and that he should be able to

break the lease.58 An hour later, Acuff texted Harlan and Haile that “the bylaws also

require 250 per square feet, which means you need 1500” square feet to accommodate six

people.59

        The next day, on August 18, 2017, Acuff texted Haile that she was going to propose

a change to the bylaws to limit occupancy to three people per unit. 60 Five days later, on

August 21, 2017, Acuff emailed the other three owners to say she would like to have a

condominium association meeting “to discuss possible amendments to our bylaws in light



52 R. Doc. 212-2 ¶ 57; R. Doc. 268-1 ¶ 57; R. Doc. 128-3, at 1.
53 R. Doc. 212-2 ¶ 58; R. Doc. 268-1 ¶ 58; R. Doc. 117-5, at 1 4.
54 R. Doc. 212-2 ¶ 60; R. Doc. 268-1 ¶ 60; R. Doc. 1 28-5.
55 R. Doc. 212-2 ¶ 61; R. Doc. 268-1 ¶ 61.
56 R. Doc. 212-2 ¶ 61; R. Doc. 268-1 ¶ 61.
57 R. Doc. 212-2 ¶ 62; R. Doc. 268-1 ¶ 62.
58 R. Doc. 212-2 ¶ 62; R. Doc. 268-1 ¶ 62.
59 R. Doc. 212-2 ¶ 63; R. Doc. 268-1 ¶ 63.
60 R. Doc. 212-2 ¶ 64; R. Doc. 268-1 ¶ 64.



                                                       7
of recent events. In that same vein, I think we need to have our bylaws reviewed and

updated by an attorney.”61 Acuff also emailed Harlan suggesting various bases on which

Harlan could seek to terminate the Treeces’ lease, including violations of noise

restrictions and the occupancy limit.62 Harlan wrote back that “the fair housing act says

one can’t be discriminated against based on family status,” and he was concerned evicting

a family for failing to list their minor children on the lease might violate the Fair Housing

Act.63 Acuff responded on August 21, 2017, stating “[y]ou can’t discriminate on family

status, but you can reasonably restrict occupancy levels.”64

        On August 22, 2017, Harlan delivered to Dwayne and Phallon Treece a “Five (5)

Day Notice to Vacate Premises.”65 The notice stated,

        PLEASE TAKE NOTICE that you have violated the following terms in
        your lease agreement dated August 16, 2017: Section 4: USE OF PREMISES
        Tenants have violated the lease agreement by occupying the premises with
        six (6) individuals, rather than the two (2) individuals disclosed and named
        on the lease agreement. Six (6) occupants is over the Landlord's
        Condominium Owners’ Association Use and Occupancy Restrictions which
        state “The Units are also restricted to occupancy by no more than one (1)
        person per two hundred fifty (250) square feet of Unit floor space.”

That same evening the unit owners met and by a vote of three in favor and one (Harlan)

against, voted to change the occupancy restriction to read, “The Units are also restricted

to occupancy by no more than one (1) person per FOUR HUNDRED (400) square feet of

Unit floor space” (the “400 square foot rule”).66 The PCOA and its members have not

voted to rescind the 400 square foot occupancy standard. 67 The PCOA submitted the 400


61 R. Doc. 212-2 ¶ 65; R. Doc. 268-1 ¶ 65; R. Doc. 1 28-6, at 3.
62 R. Doc. 212-2 ¶ 66; R. Doc. 268-1 ¶ 66; R. Doc. 1 28-7, at 2.
63 R. Doc. 212-2 ¶ 67 ; R. Doc. 268-1 ¶ 67; R. Doc. 128-7, at 1 .
64 R. Doc. 212-2 ¶ 68; R. Doc. 268-1 ¶ 68; R. Doc. 128-7, at 1.
65 R. Doc. 212-2 ¶ 69; R. Doc. 268-1 ¶ 69.
66 R. Doc. 212-2 ¶ 7 0; R. Doc. 268-1 ¶ 7 0; R. Doc 1 28-10; R. Doc. 128-11. Defendants do not deny this vote

and meeting occurred.
67 R. Doc. 212-2 ¶ 7 2; R. Doc. 268-1 ¶ 7 2. Defendants do not deny they have not voted to rescind their

previous vote.

                                                     8
square foot occupancy restriction to an attorney for “review, advice, approval, and

implementation.”68 The amendment was never recorded on the public record.69

        Despite the notice to vacate, Harlan never evicted the Treeces, and on August 31,

2017, Acuff emailed Harlan stating, “If this isn’t resolved in a timely manner, we, as an

association, can also levy penalties for failure to observe the terms and conditions of the

rules. Any expenses we incur as an association can also be assessed against the defaulting

owner.”70 On September 8, 2017, Harlan informed the condominium association

members “I feel that I am being forced to evict by the other members of the condo

association.”71

        The other PCOA members then decided to pursue an eviction themselves.72

Defendant Haile emailed the other PCOA members, “I believe we need to move on with

an eviction ASAP. If they sue us, they will sue us. But at least they will be out . . . . I believe

time for nice is over. It’s been over.”73 The PCOA members held a special meeting on

September 29, 2017.74 The owners voted, over Harlan’s objection, to (1) impose a fine of

$100 per day against Harlan beginning Monday, October 2, 2017 for his continued lease

of his unit to Dwayne and Phallon and their family and violating the occupancy limit; (2)

pursue Dwayne and Phallon’s eviction; (3) assess legal fees associated with such eviction

against Harlan if the eviction were successful; (4) retain the professional services of an




68 R. Doc. 212-2 ¶ 7 3; R. Doc. 268-1 ¶ 73; R. Doc. 128-31, at 8. Defendants do not point to any evidence
denying the amendment was submitted to their attorney for implementation.
69 R. Doc. 204-1, at 8; R. Doc. 262-1, at 2. Plaintiffs do not point to any evidence showing the amendment

has been filed on the public record.
70 R. Doc. 212-2 ¶ 7 9; R. Doc. 268-1 ¶ 79; R. Doc. 128-15.
71 R. Doc. 212-2 ¶ 83; R. Doc. 268-1 ¶ 83; R. Doc. 128-17, at 3.
72 R. Doc. 212-2 ¶ 84; R. Doc. 268-1 ¶ 84; R. Doc. 128-18, at 5.
73 R. Doc. 212-2 ¶ 85; R. Doc. 268-1 ¶ 85; R. Doc. 128-18 at 8.
74 R. Doc. 212-2 ¶ 87 ; R. Doc. 268-1 ¶ 87 .



                                                    9
attorney to represent the Association; and (5) install a camera in the Perrier

Condominium’s common stairwell.75

        The following material statistics are not in dispute. 76 Based on the United States

Census Bureau’s Public Use Microdata Sample, there are 82,003 renter households in

New Orleans.77 Of those renter households, 19,034 are families with children, and 62,969

are households without children.78 Of the renter households with children, 758 are

households of six persons, and 7,844 are households of four to six persons. 79 Of the renter

households without children, 24 are households of six persons and 851 are households of

four to six persons.80

II.     Disputed Facts

        Defendants assert it is undisputed that the Perrier Condominium building is over

a hundred years old and has terra cotta waste piping, which is beyond its useful life and

subject to failure.81 The sewer line has been mechanically snaked numerous times because

of clogs, which increases the likelihood of irreparable damage to the pipe. 82 Additional

usage of the sewer line, from an increased number of occupants, heightens the likelihood

of clogs, damage from snaking, and failure in the sewer line 83 and shortens the interim


75 R. Doc. 212-2 ¶ 87 ; R. Doc. 268-1 ¶ 87 .
76 R. Doc. 204, at 8; R. Doc. 212-2 ¶¶ 1 –10; R. Doc. 262, at 7 –8; R. Doc. 262-1, at 3; R. Doc. 268-1, at ¶¶ 1–
1 0. The parties dispute the relevance of each of these statistics, to some extent, but they do not dispute the
accuracy of them. Further, the Court takes judicial notice of the United States Census Bureau’s Public Use
Microdata Sample. FED. R. EV ID. 201(b) (“The court may judicially notice a fact that is not subject to
reasonable dispute because it . . . can be accurately and readily determined from sources whose accuracy
cannot reasonably be questioned.”).
77    U.S. CEN SUS BUREA U , https://data.census.gov/cedsci/table?q=New%20Orleans%20s2501&tid
=ACSST5Y2017.S2501&layer=place&cid=S2501_C01_001E&vintage=2018&hidePreview=false.
78 Id.
79 Id.
80 Id.
81 R. Doc. 204-1, at 9 (citing Ehlinger Rep. 2–3; Jablonowski Dep. 253:6–13; PCOA Dep. 295:5–302:12,

329:8–11; R. Doc. 204-2, at 78–86; R. Doc. 204-2, at 96).
82 Id. (citing Ehlinger Rep. 2–3; Jablonowski Dep. 253:6–13; PCOA Dep. 295:5–302:12, 329:8–11; R. Doc.

204-2, at 7 8–86; R. Doc. 204-2, at 96).
83 Id. (citing Ehlinger Dep. 100:22–102:19; Jablonowski Dep. 254:3–9).



                                                      10
period within which an expensive replacement will be needed. 84 Defendants further assert

the Perrier Condominium is serviced by a single, undersized water supply line made of

low quality, galvanized steel, which is beyond its useful life and has corroded from

within.85 As a result, the water flow and pressure has been reduced, and increased usage

of the water supply line would exacerbate the corrosion and likelihood of failure.86

Defendants state it will cost approximately $63,685.00 to correct the Perrier

Condominium’s existing terra cotta waste piping.87

        Plaintiffs dispute these assertions and offer evidence the piping has not been fully

inspected,88 exactly how much of the building’s piping and water line are made of

galvanized steel or terra cotta is unknown, 89 and the PCOA has not conducted a study to

quantify the risk to the building’s infrastructure that would be caused by additional

occupants above what current rules allow.90 Plaintiffs also dispute the amount it would

cost to repair the plumbing in Perrier Condominium. 91

        Defendants next assert it is an undisputed fact the number of occupants per unit

bears directly on the quality of life in the Perrier Condominium.92 Defendants state more

occupants would increase demands on the water supply, which will lower water pressure

and flow, and will compete for the use of the Perrier Condominium’s common areas and



84 Id. (citing Ehlinger Rep. 2).
85 Id. (citing PCOA Dep. 252:11–259:7; Ehlinger Rep. 3; Ehlinger Dep. 103:23–25; Jablonowski Dep. 254:3–
9).
86 Id. (citing PCOA Dep. 252:11–259:7; Ehlinger Rep. 3; Ehlinger Dep. 103:23–25; Jablonowski Dep. 254:3–

9).
87 Id. (citing Ehlinger Rep. 1 ).
88 R. Doc. 262-1, at 3; R. Doc. 212-2 ¶ 1 5 (citing Ehlinger Dep. 1 08:17–15, 41:14–43:16; 109:19–110:21;

1 23:12–21; 97:25–98; 96:10–97:18).
89 R. Doc. 262-1, at 3; R. Doc. 212-2 ¶ 17 (citing PCOA Dep. 292:6–13; 300:15-303:3; Ehlinger Dep. 44:17–

44:25, 41:14–43:16, 41:14–43:16, 41:14–43:16, 109:19–110:21).
90 R. Doc. 262-1, at 3; R. Doc. 212-2 ¶ 18 (citing PCOA Dep. 297:13–20).
91 R. Doc. 262-1, at 3.
92 R. Doc. 204-1, at 10.



                                                   11
amenities such as the laundry room, shed, backyard, and off street parking.93 More

occupants would also increase the need for garbage facilities and increase the likelihood

of sound disturbances and unreasonable noise.94

       Plaintiffs dispute these claims95 by pointing to evidence that (1) the PCOA was

unable to identify how an additional child, who cannot drive, would impact street

parking;96 (2) a rule restricting the number of cars, rather than the number of occupants,

is a possible alternative to reducing congestion;97 (3) the PCOA was unable to quantify

how many additional garbage cans they might need to acquire if the total occupancy of

the building increased;98 (4) two of the four units, including the one in which the Treeces

resided, had their own, in-unit washing machines;99 (5) a rule restricting usage, rather

than occupancy, would ameliorate wear and tear concerns with the laundry facilities;100

(6) there have been no issues coordinating back yard usage to date, even when unit owners

had parties and houseguests increasing the number of people in the backyard;101 (7) the

PCOA’s governing documents include rules prohibiting unreasonable noise and

nuisances,102 and enforcement of those restrictions is an alternative to address the noise

concerns;103 and (8) there are structural modifications to Harlan’s unit that could be made

to ameliorate noise concerns.104



93 Id. (citing PCOA Dep. 264:9–275:5).
94  Id. (citing PCOA Dep. 264:9–275:5; Favalora Dep. 97).
95 R. Doc. 262-1, at 3–4.
96 R. Doc. 212-2 ¶ 32 (citing PCOA Dep. 271:8–271:17).
97 Id. ¶ 33 (citing PCOA Dep. 268:12–270:4).
98 Id. ¶ 36 (citing PCOA Dep. 273:25–274:6).
99 Id. ¶ 37 (citing P. Treece Dep. 350:18–24 Acuff Dep. 113:13–114:9).
100 Id. ¶ 38 (citing PCOA Dep. 303:12–303:20).
101 Id. ¶ 39 (citing PCOA Dep. 264:12–266:12).
102 Id. ¶ 40 (citing PCOA Decl. § 7 .4; PCOA Rules and Regulations § 1 1).
103 Id. ¶ 41 (citing PCOA Dep. 212:24–2:12:3, 237:1–238:21).
104 Id. ¶ 44 (citing PCOA Dep. 235:5–21; Acuff Dep. 198:1–20; Haile Dep. 209:19–210:4; Jablonowksi Dep.

23:22–38:9; R. Doc. 1 28-19, at 6–7 ).

                                                  12
                                      LAW AND ANALYSIS

        The Fair Housing Act (FHA),105 “prohibits discrimination in the rental or sale of a

dwelling based on certain protected characteristics.”106 The statute “reflects ‘the policy of

the United States to provide within constitutional limitations, for fair housing

throughout the United States.’”107 “The FHA, as originally enacted in 1968, prohibited

discrimination based on race, color, religion, or national origin.”108 “In 1988, Congress

extended coverage to persons with handicaps and also prohibited ‘familial status’

discrimination, i.e., discrimination against parents or other custodial persons domiciled

with children under the age of 18.”109

        Plaintiffs claim they are entitled to relief under the FHA based on Defendants’

violations of 42 U.S.C. § 3604(a), (b), (c), and (d) and § 3617.110 The instant cross motions

seek summary judgment on Plaintiffs’ “disparate impact” claim under 42 U.S.C. §

3604(a), which provides:

        [I]t shall be unlawful to refuse to sell or rent after the making of a bona fide
        offer, or to refuse to negotiate for the sale or rental of, or otherwise make
        unavailable or deny, a dwelling to any person because of race, color,
        religion, sex, familial status, or national origin.

Defendants’ motion also seeks summary judgment on Plaintiffs’ claim under 42 U.S.C. §

3617, which provides:

        It shall be unlawful to coerce, intimidate, threaten, or interfere with any
        person in the exercise or enjoyment of, or on account of his having exercised
        or enjoyed, or on account of his having aided or encouraged any other
        person in the exercise or enjoyment of, any right granted or protected
        by section 3603, 3604, 3605, or 3606 of this title.


105 42 U.S.C. §§ 3601–3631.
106 Inclusive Comtys. Project, Inc. v. Lincoln Prop. Co., 920 F.3d 890, 900 (5th Cir. 2019).
107 Id. at 900–01 (citing 42 U.S.C. § 3604).
108 City of Edmonds v. Oxford House, Inc., 514 U.S. 725, 7 28 n.1 (1995).
109 Id. (citing 42 U.S.C. § 3602(k)).
110 R. Doc. 1 6 ¶¶ 7 0–7 9.



                                                    13
Plaintiffs argue they are entitled to summary judgment on their disparate impact claim

because Defendants violated § 3604(a) by enacting and enforcing an occupancy

restriction that has a disparate impact on families with children. Defendants, on the other

hand, argue they are entitled to summary judgment that the occupancy rule did not violate

§ 3604(a), and for that same reason, they cannot be held not liable under § 3617 for

interfering with Plaintiffs’ rights under § 3604(a).

I.      The 400 Square Foot Rule Is Not Currently in Effect, but Its Future
        Enforcement May Be Challenged.

        It is undisputed that, on August 22, 2017, the Perrier Condominium unit owners

met and, by a vote of three in favor and one (Harlan) against, voted to change the

occupancy restriction to read, “The Units are also restricted to occupancy by no more than

one (1) person per FOUR HUNDRED (400) square feet of Unit floor space” (the “400

square foot rule”).111 It also is undisputed the PCOA and its members have not voted to

rescind the 400 square foot occupancy standard,112 and the PCOA submitted the four

hundred square foot occupancy rule to an attorney for “review, advice, approval, and

implementation.”113 The amendment was never recorded in the public record.114

        Plaintiffs seek to enjoin the Defendants from taking any further action to

implement the “400 square foot rule” because it allegedly will have a disparate impact on

families with children. Defendants correctly point out the 400 square foot rule has never

gone into effect because it has not been registered with the Conveyance Office of Orleans


111R. Doc. 212-2 ¶ 7 0; R. Doc. 268-1 ¶ 7 0; R. Doc 128-10; R. Doc. 128-11. The Defendants do not deny this
v ote and meeting occurred.
112 R. Doc. 212-2 ¶ 72; R. Doc. 268-1 ¶ 72; R. Doc. 128-19. Defendants do not contend they have voted to

rescind their previous vote.
113 R. Doc. 212-2 ¶ 7 3; R. Doc. 268-1 ¶ 73; R. Doc. 1 28-31, at 8. Defendants do not point to any evidence

denying the amendment was submitted to their attorney for implementation.
114 R. Doc. 204-1, at 8; R. Doc. 262-1, at 2. Plaintiffs do not point to any evidence showing the amendment

has been filed on the public record.

                                                    14
Parish, Louisiana, as required by the Perrier Condominium Declaration.115 Plaintiffs’ right

to seek injunctive relief with respect to this rule does not depend on the rule being in

effect. As a result, the Court will address below whether the 400 square foot rule would

have a disparate impact on families with children if implemented.

II.     Plaintiffs Are Entitled to Partial Summary Judgment that the PCOA
        Has in Place, or May in the Future Put into Effect, Policies that Have a
        Substantial Discriminatory Effect on a Protected Class.

        In Texas Department of Housing & Community Affairs v. Inclusive Communities

Project, Inc.,116 the Supreme Court affirmed a long line of circuit court precedent 117 and

held disparate impact claims are cognizable under § 3604(a) of the FHA. The Court found

“[r]ecognition of disparate-impact claims is consistent with the FHA’s central purpose

. . . [of] eradicat[ing] discriminatory practices within a sector of our Nation’s economy.” 118

        A disparate impact claim asserts a policy or practice has an “unjustified,

disproportionally adverse effect on [a protected class].”119 In other words, the policy or

practice has a significant discriminatory effect. 120 The relevant question in a disparate

impact claim “is whether a policy, procedure, or practice specifically identified by the

plaintiff has a significantly greater discriminatory impact on members of a protected

class.”121




115 Section 14.3(c) of the Perrier Condominium’s Declaration states “[an] amendment shall be effective when
registered in the Conveyance Office of Orleans Parish, Louisiana.” R. Doc. 212-17, at 26.
116 1 35 S. Ct. 2507 (2015).
117 E.g. Simms v. First Gibraltar Bank, 83 F.3d 1546, 1555 (5th Cir. 1996) (“We agree that a violation of the

FHA may be established not only by proof of discriminatory intent, but also by a showing of significant
discriminatory effect.” (citing Hanson v. Veterans Administration, 800 F.2d 1381, 1 386 (5th Cir. 1 986)).
118 Id. at 2521.
119 Inclusive Comtys. Project, Inc. v. Lincoln Prop. Co., 920 F.3d 890, 901 (5th Cir. 2019) (citing ICP, 135

S. Ct. at 2513 (2015)).
120 Simms, 83 F.3d at 1555 (citing Hanson, 800 F.2d at 1 386)).
121 Id. (citing Anderson v. Douglas & Lomason Co., Inc., 26 F.3d 1277, 1284 (5th Cir. 1994), cert. denied, 513

U.S. 1 149 (1995)).

                                                     15
        To assert a disparate impact claim under the FHA, a plaintiff must first prove a

prima facie case of discrimination by showing (1) a challenged policy or practice (2)

robustly causes a (3) substantial (4) discriminatory effect on a (5) protected class.122 If the

plaintiff makes a prima facie case, the defendant must then prove the challenged practice

is necessary to achieve one or more of the defendant’s substantial, legitimate,

nondiscriminatory interests.123 If the defendant meets its burden, the plaintiff must then

show the defendant’s interests “could be served by another practice that has a less

discriminatory effect.”124

        In this case, Plaintiffs identify the Perrier Condominium’s “250 square foot per

person” occupancy limit (the “250 square foot rule”) and the Perrier Condominium’s “400

square foot per person” occupancy limit (the “400 square foot rule”) as the “policies” that

allegedly have a disparate impact on families with children. 125 Plaintiffs identify “families

with children” as the affected protected class under the FHA.126

        The only disputed elements of Plaintiffs’ prima facie claim, then, are whether the

occupancy rules (1) “robustly cause” a (2) “substantial” (3) “discriminatory effect” on

families with children.

        A.      Plaintiffs have shown the 250 square foot rule and 400 square
                foot rule have a discriminatory effect on families with children.

        To prove a policy or practice has a discriminatory effect on a protected class, a

plaintiff must prove the policy “actually or predictably results in . . . discrimination.” 127


122 ICP, 1 35 S. Ct. at 2514 (quoting 24 C.F.R. § 1 00.500(c)(1)).
123 Id. at 2514–15 (quoting 24 C.F.R. § 1 00.500(c)(2)).
124 Id. at 2515 (quoting 24 C.F.R. § 1 00.500(c)(3)).
125 R. Doc. 16, at 17–18; R. Doc. 268, at 6–7 (conceding Harlan has standing to challenge the 250 square

foot rule as it applies to unit 6036).
126 42 U.S.C. § 3602 (“(K) ‘Familial status’ means one or more individuals (who have not attained the age of

1 8 y ears) being domiciled with—(1) a parent or another person having legal custody of such individual or
individuals . . . .”).
127 Tsombanidis v. W. Haven Fire Dep't, 352 F.3d 565, 575 (2d Cir. 2003).



                                                    16
“[N]ormally a plaintiff must provide comparative statistical evidence demonstrating a

disparity in impact of a particular policy” to show the policy predictably results in

discrimination       and does not “merely raise[] an inference of discriminatory

impact.”128 This is often referred to as the “statistical disparity” requirement.129

        In this case, the parties dispute the proper method for calculating whether there is

a statistical disparity in a disparate impact case under the FHA. Neither the Supreme

Court nor the Fifth Circuit has delineated a single method by which a plaintiff must prove

a statistical disparity in the FHA context, but the Supreme Court and the Fifth Circuit

have analogized disparate impact cases arising under the FHA to disparate impact cases

arising under other civil rights laws. 130 As a result, the Court turns to the Fifth Circuit’s

decision in the non-FHA case of Veasey v. Abbott for guidance.131

        In Veasey, the plaintiffs challenged, under the Voting Rights Act, a Texas voter

identification (ID) law, titled Senate Bill 14 (SB 14).132 SB 14 required “individuals to

present one of several forms of photo identification in order to vote” (SB 14 ID). 133 The

plaintiffs claimed this law disproportionately prevented minorities from voting because

minority members were more likely to lack SB 14 ID.134 The Fifth Circuit concluded the

district court did not err in finding SB 14 had a disparate impact on minorities and relying

on expert testimony as to SB 14’s statistical impact on minority voters to make that


128 Stout v. Baxter Healthcare Corp., 282 F.3d 856, 860 (5th Cir. 2002) (citing Munoz v. Orr, 200 F.3d 291,
299–300 (5th Cir.2000)).
129 ICP, 1 35 S. Ct. at 2523 (holding a disparate-impact claim may rely on a statistical disparity so long as the

plaintiff points “to a defendant's policy or policies causing that disparity”).
130 ICP, 1 35 S. Ct. at 2510 (“Two antidiscrimination statutes that preceded the FHA are relevant to its

interpretation. Both § 7 03(a)(2) of Title V II of the Civ il Rights Act of 1 964 and § 4(a)(2) of the Age
Discrimination in Employment Act of 1967 (ADEA) authorize disparate-impact claims.”); Simms, 83 F.3d
at 1 555.
131 830 F.3d 216 (5th Cir. 2016).
132 Id. at 225.
133 Id.
134 Id. at 250.



                                                       17
finding.135 To determine whether SB 14 had a discriminatory effect on minorities, the Fifth

Circuit referenced the following results of four methods of analysis used to determine the

races of those voters who lacked SB 14 ID:136

      •   Analysis A “revealed Hispanic registered voters and Black registered voters were
          respectively 195% and 305% more likely than [or 2.95 and 4.05 times as likely as]
          their Anglo peers to lack SB 14 ID.”137

      •   Analysis B “concluded that Blacks were 1.78 times more likely than Whites, and
          Latinos 2.42 times more likely [than Whites], to lack SB 14 ID.”138

      •   Analysis C “found that 4% of eligible White voters lacked SB 14 ID, compared to
          5.3% of eligible Black voters and 6.9% of eligible Hispanic voters.” 139

      •   Analysis D “concluded that SB 14 disproportionately impacts the poor” based on
          “expert testimony that 21.4% of eligible voters earning less than $20,000 per year
          lack SB 14 ID, compared to only 2.6% of voters earning between $100,000 and
          $150,000 per year.”140

These results share a common thread—they compare the percentage of protected class

members (i.e. minority voters, poor voters) affected by the law to the percentage of non-

protected class members (i.e. White voters, wealthy voters) affected by the law 141 and

show the percentage of affected protected class members is larger than the percentage of

affected non-protected class members.142 The Second Circuit, in Tsombanidis v. West


135 Id.
136 In V easey, the court relied on multiple data sources used by the parties’ experts. Id. In the instant case,
the parties agree that one source, the United States Census Bureau’s Public Use Microdata Sample, should
be used to determine the number of renters in New Orleans who do and do not h ave children in their
households. Accordingly, the Court’s focus is not on which data sources were used in V easey. Instead, the
Court is concerned with how the Fifth Circuit analyzed the statistics presented to it, assuming the sources
were reliable.
137 Id. at 250.
138 Id. at 251.
139 Id.
140 Id.
141 United States v. St. Bernard Par., No. CIV.A. 12-321, 2013 WL 17 07829, at *4 (E.D. La. Apr. 1 9, 2013).
142 Tsombanidis v. W. Haven Fire Dep’t, 352 F.3d 565, 57 5 (2d Cir. 2003). This method can also be

represented by comparing the percentage of minority representation in the affected group against that
minority’s representation in the general population. See, e.g., Nat’l Fair Hous. All. v. Travelers Indem. Co.,
261 F. Supp. 3d 20, 34 (D.D.C. 2017) (“NFHA pleaded facts that show that because of the different
composition of the affected population (voucher recipients) as compared to the District's population as a
whole, members of a protected class are more likely to be harmed by Travelers' policy than are other

                                                      18
Haven Fire Department, an FHA case, endorsed this approach, which it expressed in the

following formula (sometimes referred to by this Court as the “Veasey/Tsombanidis

formula”):

        To succeed on a disparate impact claim under the FHA, a plaintiff must show :

        1. “that x% of all of the [protected class members are] prohibited [from an
           activity] by the facially neutral [policy] at issue,”

        2. “that y% of all of the [non-protected class members are] prohibited [from an
           activity] by the [facially neutral policy], and, crucially,”

        3. “that x is significantly greater than y.”143

To confirm that this formula is consistent with the Fifth Circuit’s reasoning in Veasey,

one may express the results of statistical analysis C in Veasey using the Tsombanidis

formula:

        1. “5.3% [x%] of eligible Black voters and 6.9% [x%] of eligible Hispanic voters”
           lacked SB 14 ID

        2. “4% [y%] of eligible White voters” lacked SB 14 ID, and

        3. 5.3% [x] and 6.9% [x] are significantly greater than 4% [y].144

Likewise, the results of statistical analysis D may be expressed using this formula:

        1. “21.4% [x%] of eligible voters earning less than $20,000 per year lack[ed] SB
           14 ID,” while

        2. “2.6% [y%] of voters earning between $100,000 and $150,000 per year” lacked
           SB 14 ID, and



individuals.” For ex ample, “92% of participating households [we]re non-Hispanic African American or
Black (compared to 45.2% in the whole D.C. population).”); see also Hous. Inv’rs, Inc. v. City of Clanton,
68 F. Supp. 2d 1 287, 1299 (M.D. Ala. 1999) (“Whether the measure of disparate impact used is
disproportional representation, in which the percentage of minority representation in the affected group is
compared against that minority's representation in the general population, or disproportionate adverse
impact, in which the minority group’s percentage representation in the affected group is compared against
the majority group's representation in the affected group, the starting point is always the subset of the
population that is affected by the disputed decision.”).
143 Tsombanidis, 352 F.3d at 575–7 6.
144 830 F.3d at 251.



                                                    19
        3. 21.4% [x] is significantly greater than 2.6% [y].145

        Within the FHA context, courts routinely apply the Veasey/Tsombanidis formula.

For instance, in Gashi v. Grubb & Ellis Property Management Services, Inc., the District

Court for the District of Connecticut relied on the United States Census Bureau’s Public

Use Microdata Sample and the analysis of Dr. Calvin Bradford to determine an occupancy

limit of “two persons per bedroom” had a disparate impact on families with children in

violation of the FHA.146 Employing the method used by the Fifth Circuit in Veasey and

articulated in the Veasey/Tsombanidis formula, the Court stated:

        1. “[T]here are 14,540 households with children in the city of Stamford. Of
           those, 4,473 are estimated to be three person households. Accordingly,
           three person families with children represent 30.76% [x%] of all
           households with children,”

        2. “Additionally, Dr. Bradford estimates there are 31,634 households with
           no related children in Stamford. Of these households, 3,125, or 9.88%
           [y%], are three person households without children,” and

        3. “30.76% [x%] of households with children are affected by the occupancy
           policy, while only 9.88% [y%] of households without children are
           affected [x is significantly greater than y].”147



145 Id. The results of statistical analysis A and B also may be expressed using the V easey/Tsombanidis
formula. Analyses A and B revealed minority voters were a certain number of “times more likely” than White
v oters to lack SB 1 4 ID. Id. at 250–51. This is simply a statement of the conclusion of the
V easey/Tsombanidis formula—that x is significantly greater, or a certain number of “times” greater, than
y. For example, Analysis B found Black voters were 1.78 times more likely than White voters to lack SB 14
ID. Id. at 251. Within the Veasey/Tsombanidis formula, this means the percentage of Black voters who
lacked SB 1 4 ID [x%] was 1 .78 times larger than the percentage of White voters who lacked SB 1 4 ID [y%].
While the results of analysis B did not reveal exactly what the x and y numbers were, they did reveal that x
was 1 .78 times larger than y. In other words, x was “significantly greater than” y.
         In Mt. Holly Gardens Citizens in Action, Inc. v. Twp. of Mount Holly, the Third Circuit made it
clear that the Veasey/Tsombanidis formula leads to the conclusion that a group is a certain number of
“times more likely” to be affected by a policy. 658 F.3d 37 5, 382 (3d Cir. 2011). The court found a housing
policy had a disparate impact on families with children and stated, “22.54% of African–American
households and 32.31% of Hispanic households in Mount Holly will be affected by the [housing policy]. The
same is true for only 2.73% of White households. In short, the Residents’ statistical expert has calculated
that African–Americans would be 8 times more likely to be affected by the project than Whites [22.54% is
about eight times as large as 2.73%], and Hispanics would be 11 times more likely to be affected [32.31% is
about 11 times larger than 2.73%]. Id.
146 801 F. Supp. 2d 1 2, 1 6–17 (D. Conn. 2011).
147 Id.



                                                    20
        In Greater New Orleans Fair Housing Action Center v. St. Bernard Parish,

another section of this court held a moratorium on constructing multi-family housing had

“a disparate impact on African–Americans by reducing the amount of available housing

structures with 5 or more units” finding:

        1. “17.61% [x%] of African–American households in the New Orleans
           metropolitan area live in structures with 5 or more units,”

        2. “compared to only 9.54% [y%] of Caucasian households,” and

        3. “African–American households are 85% more likely to live in structures with
           more than 5 units than Caucasian households [x is significantly greater than
           y].”148

While another methodology might prove more apt in a different case, 149 the Court has

found no cases repudiating the method used by the Fifth Circuit in Veasey and articulated

as a formula by the Second Circuit in Tsombanidis.150




148 641 F. Supp. 2d 563, 567–68 (E.D. La. 2009).
149 The Supreme Court has approved the use of a case-by-case approach for establishing a statistical
disparity in a disparate impact case, recognizing that statistics “come in infinite v ariety and . . . their
usefulness depends upon all of the surrounding facts and circumstances.” Teamsters v. United States, 431
U.S. 324, 339–40 (1 977); see also Mt. Holly Gardens, 658 F.3d at 382 (“‘[N]o single test controls in
measuring disparate impact,’ but the [plaintiff] must offer proof of disproportionate impact, measured in a
plausible way.” (quoting Hallmark Developers, Inc. v. Fulton Cty., Ga., 466 F.3d 1 276, 1 286 (1 1th Cir.
2006)).
150 See, e.g., Mt. Holly Gardens, 658 F.3d at 382 (finding a housing policy had a disparate impact on

minorities because “22.54% [x% ] of African–American households and 32.31 % [x% ] of Hispanic
households in Mount Holly will be affected by the [housing policy]. The same is true for only 2.73% [y%] of
White households [x is significantly greater than y]”); Huntington Branch, N.A.A.C.P. v. Town of
Huntington, 844 F.2d 926, 938 (2d Cir.), aff'd in part sub nom. Town of Huntington, N.Y. v. Huntington
Branch, N.A.A.C.P., 488 U.S. 15 (1988) (finding a disparate impact in a case in which a policy impacted
28% [x% ] of minorities but only 11% [y%] of whites [x is significantly greater than y]); United States v.
Tropic Seas, Inc., 887 F. Supp. 1347, 1 360 (D. Haw. 1995) (“Clearly, Tropic Seas’ occupancy provision has
a direct “discriminatory effect” on the Sallees . . . based on their familial status . . . [because the] occupancy
provision regarding studio and one-bedroom apartments would exclude 92 to 95 percent [x%] of all families
with children, but only 19 to 21 percent [y%] of all families without children [x is significantly greater than
y].”). In Rhode Island Commission for Human Rights v. Graul, 120 F. Supp. 3d 110, 1 26 (D.R.I. 2015), the
Court found “2 heads per bedroom policy” had a disparate impact on families with children because, based
on Dr. Bradford’s analysis, even under the most favorable scenario to the defendants, “households with
children are more than three times as likely to be adversely impacted by the rule when compared to
comparable households with no children.” This is similar to Analyses A and B in V easey.

                                                       21
        The relatively straightforward Veasey/Tsombanidis formula outlined above may

be applied to the Perrier Condominium’s 250 square foot rule, which prohibits

households of six from residing in Unit 6036, and to the 400 square foot rule which

prohibits households of 4 from residing in Unit 6036, to determine whether the policies

have a disparate impact on families with children.151

        Regarding the 250 square foot rule:

        1. Of the 19,034 renter families with children in New Orleans, 758, or 3.98% [x%],
           are families with children of six affected by the PCOA’s occupancy rule. 152

        2. Of the 62,969 renter households without children in New Orleans, 24, or .038%
           [y%], are households of six affected by the occupancy rule. 153

        3. 3.98% [x] is 104.7 times as large as.038% [y] [x is greater than y].154

        Regarding the 400 square foot rule:




151 United States v. St. Bernard Par., No. CIV.A. 12-321, 2013 WL 17 07829, at *4 (E.D. La. Apr. 1 9, 2013).
152 R. Doc. 204, at 8; R. Doc. 212-2 ¶¶ 1–10; R. Doc. 262, at 7 –8; R. Doc. 262-1, at 3; R. Doc. 268-1, at ¶¶ 1–
1 0; U.S. Census Bureau, https://data.census.gov/cedsci/table?q=New%20Orleans%20s2501&tid
=ACSST5Y2017.S2501&layer=place&cid=S2501_C01_001E&vintage=2018&hidePreview=false.                            The
parties do not dispute the use of city-wide statistics to analyze a disparate impact claim. R. Doc. 207-2, at
22 (Plaintiffs’ expert using city-wide statistics); R. Doc. 206-3, at 9 (Defendants’ expert using city-wide
statistics); see also Gashi v. Grubb & Ellis Prop. Mgmt. Se rvs., Inc., 801 F. Supp. 2d 12, 17 (D. Conn. 2011)
(citing Tsombanidis v. W. Haven Fire Dep’t, 352 F.3d 565, 577 (2d Cir. 2003); Huntington Branch, 844
F.2d at 937–38) (approving of the use of city-wide data in determining whether a facially neutral policy has
a disparate impact on a particular group).
153 R. Doc. 204, at 8; R. Doc. 212-2 ¶¶ 1–10; R. Doc. 262, at 7 –8; R. Doc. 262-1, at 3; R. Doc. 268-1, at ¶¶ 1–

1 0; U.S. CEN SUS BUREA U , https://data.census.gov/cedsci/table?q=New%20Orleans%20s2501&tid
=ACSST5Y2017.S2501 &lay er=place&c id=S2501 _C01 _001 E&v intage=201 8&hidePrev iew=false .
Defendants have taken conflicting positions about the “y” number. In their statement of undisputed facts,
they state it is “.1%.” R. Doc. 204-1, at 8. Elsewhere they state it as “1%.” R. Doc. 204-1, at 18. In Dr. Robins
report, the math clearly shows it is .04%.” R. Doc. 206-3, at 9. The Court will use “.04%” as the y going
forward because it is mathematically accurate, but any of these potential “ y” numbers would lead to the
same result.
154 3.98 / .038 = 104.7. The Court uses the phrase “as large as” because “some people believe that ‘three

times more than’ means the original quantity multiplied by the ‘more than’ quantity, plus the original
quantity. In that interpretation, ‘three times more than’ your 3 percent fee is 1 2 percent: three times your
fee (9 percent) plus the original 3 percent. To avoid that confusion, saying you charge ‘three times as much
as’ appeases the mathematical geniuses in your audience.” Merrill Perlman, The Phrase You’re Three Times
More Likely to Write Wrong, COLUMBIA JOURN ALISM REV . (June 1 2, 2017),
https://www.cjr.org/language_corner/three-times-more.php.

                                                      22
        1. Of the 19,034 renter families with children in New Orleans, 7,844, or 41.2%
           [x%], are families with children of four to six affected by the PCOA’s occupancy
           rule.155

        2. Of the 62,969 renter households without children in New Orleans, 851, or
           1.35% [y%], are households of four to six affected by the occupancy rule. 156

        3. 41.2% [x] is 30.5 times as large as 1.35% [y] [x is greater than y].157

The Court finds there are statistical disparities with respect to the 250 and the 400 square

foot rules.

        Although Plaintiffs agree the above statistical disparity analysis validates their

disparate impact claim,158 they also argue that, rather than using the Veasey/Tsombanidis

formula, the Court should base its analysis on the absolute numbers showing that families

with children make up 96.93%, or 758 out of 782, of six person renter households in New

Orleans159 while households without children make up only 3.07%, or 24 out of 782, of six

person renter households in New Orleans.160 Plaintiffs argue these figures demonstrate

there are 31.58 times as many renter households of 6 in New Orleans with children than

without children and this shows a substantial disparity.161

        Plaintiffs’ methodology is to compare the absolute number of six person families

with children (758) with the absolute number of six person households without children


155 R. Doc. 204, at 8; R. Doc. 212-2 ¶¶ 1–10; R. Doc. 262, at 7–8; R. Doc. 262-1, at 3; R. Doc. 268-1, at ¶¶ 1–
1 0; U.S. CEN SUS BUREA U , https://data.census.gov/cedsci/table?q=New%20Orleans%20s2501&tid
=ACSST5Y2017.S2501&layer=place&cid=S2501_C01_001E&vintage=2018&hidePreview=false.
156 R. Doc. 204, at 8; R. Doc. 212-2 ¶¶ 1–10; R. Doc. 262, at 7 –8; R. Doc. 262-1, at 3; R. Doc. 268-1, at ¶¶ 1–

1 0; U.S. Census Bureau, https://data.census.gov/cedsci/table?q=New%20Orleans%20s2501&tid
=ACSST5Y2017.S2501&layer=place&cid=S2501_C01_001E&vintage=2018&hidePreview=fals e.
157 30.5 / 1 .35 + 30.5.
158 R. Doc. 262, at 6.
159 According to Dr. Bradford, there are 782 renter households of six in New Orleans. R. Doc. 207-2, at 23.

7 58 of those are families with children. Id. Accordingly, families with children make up 96.9% of the renter
households of six in New Orleans (7 58 / 782 = .969). Id.
160 According to Dr. Bradford, there are 782 renter households of six in New Orleans. Id. Of those, 24 are

households without children. Id. Accordingly, households without children make up 3.1% of the renter
households of six in New Orleans (24 / 782 = .031).
161 24 x 31 .58 = 7 58. R. Doc. 212-1, at 14. Plaintiffs employ the same methodology to analyze the impact of

the 400 square foot rule. R. Doc. 212-1, at 15.

                                                      23
(24) and calculate the percentage of six person households that are families with children

(96.93%) to show that families with children are 31.58 times as likely to be affected. The

Court finds this is not the correct method of determining whether a statistical disparity

exists in this case. Those absolute numbers (even if couched as percentages), rather than

proportional numbers, do not reveal whether the PCOA occupancy rules have a

proportional or disparate impact on families with children who rent when compared to

the total population of renters.162 The mere fact that more members of a protected class

than non-members of a protected class are affected by a given policy shows a statistical

imbalance, but that alone does not establish the statistical disparity necessary to prove a

disparate impact claim.163 Indeed, the Court has found no examples in which a court used

162 Griggs v. Duke Power Co., 401 U.S. 424, 430 n.6 (1971) (finding an employer’s policy requiring job
applicants to have a high school diploma or pass a standardized test had a disparate impact on African-
Americans because “1960 census statistics show[ed] that, while 34% of white males had completed high
school, only 12% of Negro males had done so” and “58% of whites pass[ed] the tests, as compared with only
6% of the blacks.” The Court did not compare the absolute number of African -American and White
individuals who failed to meet the requirements nor did the Court calculate the percentage of African-
Americans who made up the pool of individuals who failed to meet the requirements. Instead, it relied on
the “proportional” number of African Americans and Whites who met the policy’s requirements.);
Huntington Branch, NAACP v. Town of Huntington, 844 F.2d 926, 938 (2nd Cir. 1988), aff'd, 488 U.S. 15,
1 9 (1 988) (analogizing the Supreme Court’s use of proportional statistics rather than absolute numbers
in Griggs v. Duke Power Co., 401 U.S. 424 (1971), to the FHA context)).
163 Bailey v. Lawler-Wood Hous., LLC, No. CIV .A. 05-5193, 2007 WL 1 01191, at *3 (E.D. La. Jan. 9,

2007), aff'd sub nom. Bonvillian v. Lawler-Wood Hous., LLC, 242 F. App’x 159 (5th Cir. 2007); Wards
Cove Packing Co. v. Antonio, 490 U.S. 642, 653 (1989) (“Racial imbalance in one segment of an employer's
work force does not, without more, establish a prima facie case of disparate impact with respect to the
selection of workers for the employer's other positions, even where workers for the different positions may
hav e somewhat fungible skills (as is arguably the case for cannery and unskilled noncannery workers). As
long as there are no barriers or practices deterring qualified nonwhites from applying for noncannery
positions, if the percentage of selected applicants who are nonwhite is not significantly less than the
percentage of qualified applicants who are nonwhite, the employer's selection mechanism probably does
not operate with a disparate impact on minorities.” (internal citation omitted)); Reyes v. Waples Mobile
Home Park Ltd. P’ship, 903 F.3d 415, 426 (4th Cir. 2018), cert. denied sub nom. Waples Mobile HomePark
Ltd. P'ship v. de Reyes, 139 S. Ct. 2026 (2019) (“[e]xpound[ing] the Supreme Court’s explanation into a
more concrete example,” by hypothesizing “there would likely be no prima facie case of a disparate impact
on nonwhites if 5% of the workers were non-white as long as approximately 5% of the qualified applicants
were non-white”).
         The percentages of renter households of six, or four to six, that are families with children may be
relevant in determining whether the policies in this case have a disparate impact on families with children
so long as those percentages are compared to the protected class’s representation in the total population.
See Hous. Inv’rs, Inc. v. City of Clanton, 68 F. Supp. 2d 1287, 1299 (M.D. Ala. 1999) (“Whether the measure
of disparate impact used is disproportional representation, in which the percentage of minority
representation in the affected group is compared against that minority's representation in the general

                                                    24
Plaintiffs’ methodology to analyze the impact of an occupancy limit on a protected

class.164

        In sum, to analyze Plaintiffs’ disparate impact claim, the Court “compare[s] the

percentage of [families with children] affected by the [Perrier Condominium’s occupancy

limits] with the percentage of [households without children] affected by the [limits].”165

After conducting this comparison the Court finds the 250 square foot rule affects 3.98%

of renter families with children in New Orleans and .038% of renter households without

children in New Orleans rule; 3.98% is 104.7 times as large as .038%. This means families

with children are 104.7 times as likely to be affected by the 250 square foot rule as

households without children. Likewise, the 400 square foot rule affects 41.2% of renter

families with children in New Orleans and 1.35% of renter households without children

in New Orleans; 41.2% is 30.5 times as large as 1.35%. This means families with children

are 30.5 times as likely to be affected by the 400 square foot rule as households without


population, or disproportionate adverse impact, in which the minority group's percentage representation
in the affected group is compared against the majority group's representation in the affected group, the
starting point is always the subset of the population that is affected by the disputed decision.”).
164 For example, the court in Gashi v. Grubb & Ellis Property Management Services did not compare the

number of three person households with children to the number of three person households without
children, and it did not determine what percentage of three person households were households with
children. 801 F. Supp. 2d 1 2, 1 6–17 (D. Conn. 2011). In fact, the court rejected the argument by the
defendants in that case that the occupancy policy did not disparately affect families with children because
“the number of three person households without children in Stamford is 3,125, while the number of three
person households with children is 4,473, suggesting there is no disparate impact on three person
households with children.” Id. at 17 (citing Huntington Branch, 844 F.2d at 938 (“[R]elying on absolute
numbers rather than on proportional statistics . . . significantly underestimat[es] the disproportionate
impact of the Town’s policy.”)).
         In cases involving disparate impact challenges to decisions regarding the construction of public
housing, some courts have made a disparate impact finding by comparing the number of minority
individuals who would benefit from the housing with the number of non-minority individuals who would
benefit. See, e.g., Keith v. Volpe, 858 F.2d 467, 484 (9th Cir. 1988) (“The evidence presented shows that
Hawthorne’s refusal to permit construction of the project had a greater adverse impact on minorities. Of
the persons who would benefit from the state-assisted housing because they are low-income displacees,
two-thirds are minorities. The failure to build the projects had twice the adverse impact on minorities as it
had on whites. This showing established a racially discriminatory effect.” (internal citation omitted)).
These cases have received some negative scrutiny, see THE STA TISTICS OF DISCRIMIN A TION § 5:6, and the
Court declines to follow them in this case for the reasons set forth above.
165 United States v. St. Bernard Par., No. CIV.A. 12-321, 2013 WL 17 07829, at *4 (E.D. La. Apr. 1 9, 2013).



                                                    25
children. Because the percentage of families with children affected by the rules is larger

than the percentage of households without children affected by the rules, Plaintiffs have

shown there is a statistical disparity between the impact of the Perrier Condominium’s

occupancy rules on families with children and households without children.

        B.       Plaintiffs have shown the statistical disparities in this case are
                 substantial.

        To prove a policy has a discriminatory effect on a protected class, a plaintiff also

must show a statistical disparity between the policy’s effect on the protected class and the

non-protected class is “substantial”166 or “significant.”167 This substantiality requirement

ensures a statistical disparity is not merely the result of chance.168

        The Fifth Circuit has not identified exactly how large a statistical disparity must be

to be “substantial,” but the court’s decision in Veasey again provides guidance.169 In

Veasey the Fifth Circuit determined the district court did not err in holding SB 14, a voter

ID law, had a disparate impact on minorities because it disproportionately prevented

minority members from voting.170 The Fifth Circuit pointed out several analyses

supporting this finding. Analysis A, which indicated the largest statistical disparity ,

showed Black voters were “305% more likely than [or 4.05 times as likely as] their Anglo




166 Stout v. Baxter Healthcare Corp., 282 F.3d 856, 860 (5th Cir. 2002) (“[P]rima facie disparate impact
case requires a showing of a substantial statistical disparity between protected and non-protected workers
in regards to employment or promotion.’” (quoting Munoz v. Orr, 200 F.3d 291, 299–300 (5th Cir. 2000));
St. Bernard Par., 2013 WL 17 07829, at *4 (same).
167 Tsombanidis v. W. Haven Fire Dep’t, 352 F.3d 565, 575–7 6 (2d Cir. 2003) (holding a plaintiff must show

the percentage of protected class members affect by a policy is “significantly” greater than the percentage
of non-protected class members affected by a policy.).
168 R.I. Comm’n for Human Rights v. Graul, 120 F. Supp. 3d 110, 126 (D.R.I. 2015) (“The plaintiffs burden

does not require any particular methodology, so long as the statistics show that ‘the disparity is statistically
significant, or unlikely to have occurred by chance, applying basic statistical tests as the method of
proof.’” (citing Fudge v. Providence Fire Dep’t, 766 F.2d 650, 658 (1 st Cir. 1 985)).
169 830 F.3d 216 (5th Cir. 2016).
170 Id. at 250–51.



                                                      26
peers to lack SB 14 ID.”171 Other Courts have found similar disparities to be

“substantial.”172

        In this case, families with children are 104.7 times as likely as households without

children to be affected by the Perrier Condominium’s 250 square foot rule. This disparity

of “104.7 times as likely” is far greater than any of the statistical disparities relied on in

Veasey—the biggest of which was a “4.05 times as likely.” Accordingly, the Court finds the

statistical disparity between the effect of the 250 square foot rule on families with children

and households without children is substantial.

        Similarly, families with children are 30.5 times as likely as households without

children to be affected by the Perrier Condominium’s 400 square foot rule. This disparity

“of 30.5 times as likely” is again far greater than any of the statistical disparities found

substantial in Veasey. Accordingly, the Court finds the statistical disparity between the

effect of the 400 square foot rule on families with children and households without

children is substantial.

        Focusing on the 250 square foot rule, Defendants argue that, even though the

percentage of families with children excluded by the occupancy limits is many times larger

than the percentage of households without children that are excluded, the statistical

disparity still is not substantial because (1) in keeping with the “four-fifths” rule, the

percentage of families with children of six who can rent unit 6036 is more than 80% of

the percentage of households without children of six who can rent unit 6036, and (2) a


171Id. at 250.
172See, e.g., Greater New Orleans Fair Hous. Action Ctr. v. St. Bernard Par., 641 F. Supp. 2d 563, 567 (E.D.
La. 2009) (finding a substantial disparate impact because African Americans were 1.85 times as likely as
Whites to be affected by a housing policy); R.I. Comm'n for Human Rights v. Graul, 120 F. Supp. 3d 110,
1 26 (D.R.I. 2015) (finding “households with children [we]re more than three times as likely to be adversely
impacted by the rule when compared to comparable households with no children” and holding that
statistical disparity was substantial enough to establish a prima facie disparate impact case).

                                                    27
high percentage—96.9%—of families with children are allowed to live in the Perrier

Condominium. Defendants arguments are not persuasive.

        First, the “four-fifths” rule is inapplicable in this case. The four-fifths rule derives

from the EEOC Uniform Guidelines on Employment Selection Procedures and has been

looked to by courts for guidance in gauging the significance of statistical evidence of

discrimination in employment cases. The rule states:

        A selection rate for any race, sex, or ethnic group which is less than four-
        fifths ( 4/5 ) (or eighty percent) of the rate for the group with the highest rate
        will generally be regarded by the Federal enforcement agencies as evidence
        of adverse impact, while a greater than four-fifths rate will generally not be
        regarded by Federal enforcement agencies as evidence of adverse impact.173

This rule is not binding on courts and is merely a “rule of thumb” to be considered in

appropriate circumstances.174 In fact, the guideline itself recognizes it does not work in

some situations by including the statement that, “Smaller differences in selection rate

may nonetheless constitute adverse impact, where they are significant in both statistical

and practical terms or where a user’s actions have discouraged applicants

disproportionately on grounds of race, sex, and ethnic origin.” 175

        In this case, 99.96% of households without children in New Orleans are permitted

to rent Unit 6036. Eighty percent of 99.96% is 79.97%. 176 Accordingly, the four-fifths rule

would not support an inference of a substantial statistical disparity in this case so long as

more than 79.97% of families with children are permitted to rent Unit 6036 under the

250 square foot rule. Defendants point out that 96.9% of families with children, a far high


173 29 C.F.R. § 1 607.4(D).
174 E.E.O.C. v. Joint Apprenticeship Comm. of Joint Indus. Bd. of Elec. Indus., 186 F.3d 110, 118 (2d Cir.
1 999). The Supreme Court has approved the use of a case-by-case approach for disparate impact claims,
recognizing that statistics “come in infinite v ariety and . . . their usefulness depends upon all of the
surrounding facts and circumstances.” Teamsters v. United States, 431 U.S. 324, 339–40 (1977).
175 29 C.F.R. § 1 607.4(D).
176 99.96 x .8 = 79.97.



                                                   28
percentage than 79.97%, are permitted to rent Unit 6036, and, as a result, they argue the

four-fifths rule shows the occupancy limit has no substantial discriminatory effect on

families with children.

        Though Defendants are correct that the four-fifths rule does not demonstrate a

substantial statistical disparity in this case, there are several reasons why the nonbinding

four-fifths rule does not and should not apply. To start, the four-fifths rule can lead to

incorrect inferences in cases, such as this one, in which the highest acceptance rate is near

100% (in this case, 99.96% of households without children are accepted in Unit 6036). As

one treatise author has put it,

        One important limitation inherent in the ratio-of-selection-rates measure
        used by the four-fifths rule is that it is insensitive to sample size . . . [which
        may] result in findings of no adverse impact when nonrandomly produced
        disparities are present. The four-fifths rule, for example, would yield a
        permissible disparity if 5,000 of 5,000 favored group members and 4,000
        of 5,000 disfavored group members passed the test. The ratio of selection
        rates would be 80%, which is acceptable. With such a large sample,
        however, the result was quite unlikely to have been produced by chance.177

Further, the Court has found no precedent applying the four-fifths rule in the FHA

context.178 It was not designed even to be a rule a thumb in this context, and accordingly,

the Court will not afford it any weight in reaching its decision.

        Second, Defendants are simply incorrect in stating that an acceptance rate of

96.9% precludes any possibly of finding a disparate impact. In Veasey the Fifth Circuit



177STA TISTICS OF DISCRIMIN A TION § 5:6.
178 In R.I. Comm'n for Human Rights v. Graul, the court discussed the four-fifths rule and ultimately
applied a v ersion of the so called “five-fourths” rule Dr. Bradford put forth in that case and has put forth in
the instant case. 120 F. Supp. 3d 110, 126 n.23 (D.R.I. 2015). The court in Rhode Island correctly noted that
the four fifths rule applies only when analyzing acceptance rates, but that “evaluation of occupancy policies
compares groups adversely affected rather than receiving an advantage.” Id. The court did, however, rely
to some degree on the “five-fourths” rule, which is wholly different than the four-fifths because it compares
fail rates rather than acceptance rates. In the instant case, the Court need not address the five-fourths rule
as the statistical disparities are all substantial under the Fifth Circuit’s precedent in V easey. 830 F.3d 216,
250–51 (5th Cir. 2016).

                                                      29
found the Texas voter ID law had a disparate impact on minority voters even though,

according to Analysis C, 94.7% Black voters and 93.1% of Hispanic voters were unaffected

by the law.179 What was crucial to the disparate impact finding in Veasey was that

minority voters were significantly more likely to be affected by the law than White

voters.180 The high acceptance rate for minority voters was not dispositive. The Court

acknowledges an acceptance rate could, in some cases, be so high that it defeats the

substantiality requirement.181 This case, however, is not such a case. It is undisputed that

hundreds or thousands of families with children could be affected by the PCOA’s

occupancy rules.182 Accordingly, the Court finds the statistical disparity between the effect

of the PCOA’s occupancy rules on families with children and households without children

is substantial.

III.    The Court Defers Ruling                      on     Whether         the    Robust        Causality
        Requirement Has Been Met.

        The last element of Plaintiffs’ prima facie case is “robust causality.” In Texas

Department of Housing & Community Affairs v. Inclusive Communities Project, Inc.




179 830 F.3d 216, 250–51 (5th Cir. 2016) (“4% of eligible White voters lacked SB 1 4 ID, compared to 5.3% of
eligible Black voters and 6.9% of eligible Hispanic voters.”).
180 Id. Defendants reliance on Moore v. Southwestern Bell Telephone Company is incorrect. 593 F.2d 607

(5th Cir. 1979). In Moore the Fifth Circuit stated, “The District Court here found that the pass rate for black
applicants in the relevant geographical district and time period was 93% That of white applicants. This
Court is bound by findings of “subsidiary fact” adopted by a district court unless they are clearly erroneous,
which these findings are not. We affirm the District Court's holding: a 7 .1% Selection differential between
black and white applicants does Not evidence the required disproportionate impact needed to make out a
Prima facie case of discrimination.” 593 F.2d at 608 (internal citations omitted). This is simply a
restatement of the four-fifths rule. The Fifth Circuit by no means held that so long as a minority group’s
ov erall selection rate is above 93% there can be no disparate impact.
181 For example, if, hy pothetically, the 250 square foot rule excluded only 1 family with children and 1

household without children from living in Unit 6036, then technically families with children would be 2.5
times as likely to be affected by the rule (1 / 19,034 = .005% and 1 / 62,969 = .002% and .005% is 2.5 times
as large as .002%). However, the Court agrees this would likely not be a “substantial” statistical disparity
because it does not show the disparity is anything other than the result of chance.
182 The acceptance rate for the 400 square foot rule is lower than for the 250 square foot rule. As a result,

the Court likewise finds the statistical disparity born out by 400 square foot rule is substantial.

                                                     30
(ICP), the Supreme Court held a prima facie disparate impact case based on a statistical

disparity includes a “robust causality” requirement. 183 The Court stated,

        [A] disparate-impact claim that relies on a statistical disparity must fail if
        the plaintiff cannot point to a defendant's policy or policies causing that
        disparity. A robust causality requirement ensures that “[r]acial imbalance
        ... does not, without more, establish a prima facie case of disparate impact”
        and thus protects defendants from being held liable for racial disparities
        they did not create. Without adequate safeguards at the prima facie stage,
        disparate-impact liability might cause race to be used and considered in a
        pervasive way and “would almost inexorably lead” governmental or private
        entities to use “numerical quotas,” and serious constitutional questions
        then could arise.184

        The Fifth Circuit expounded on the “robust causality” requirement in Inclusive

Communities Project, Inc. v. Lincoln Properties Co.185 In that case, the plaintiffs claimed

a property management company’s policy of refusing to rent to individuals using Section

8 vouchers violated the FHA because African American’s were the dominate group of

voucher holders and, accordingly, the company’s policy had a disparate impact on African

Americans.186 Over a strong dissent, the Fifth Circuit affirmed the trial court’s decision to

dismiss the plaintiffs’ disparate impact claim because the plaintiffs failed to provide

statistical evidence to make a prima facie showing that the company’s policy robustly

caused a disparate impact on African Americans. 187 The court stated,

        Neither the aforementioned “city-level data” nor the “census-level data”
        cited by ICP supports an inference that the implementation of Defendants-
        Appellees’ blanket “no vouchers” policy, or any change therein, caused black
        persons to be the dominant group of voucher holders in the Dallas metro
        area (or any of the other census areas discussed by ICP). . . . Indeed, ICP
        pleads no facts showing Dallas’s racial composition before the Defendants-



183  1 35 S. Ct. 2507, 2523 (2015) (quoting and citing Wards Cove Packing Co. v. Atonio, 490 U.S. 642, 653
(1 989), superseded by statute on other grounds, 42 U.S.C. § 2000e–2(k)).
184 Id.
185 920 F.3d 890 (5th Cir. 2019).
186 Id. at 895, 897.
187 Id. at 906.



                                                   31
        Appellees implemented their “no vouchers” policy or how that composition
        has changed, if at all, since the policy was implemented. 188

        The dissent in Inclusive Communities argued the majority took the robust

causality requirement too far by requiring a plaintiff to prove a challenged policy caused

a “pre-existing condition.”189 According to the dissent, the robust causality requirement

merely requires a plaintiff to “identify a policy or practice causing the alleged disparate

impact on minorities.”190

        After losing their appeal, the plaintiffs in Inclusive Communities, moved for

rehearing en banc, which was denied by a 9 to 7 vote. 191 An opinion joined by seven judges

dissenting from the denial of rehearing en banc192 argued, much like dissent from the

panel decision, that “requiring plaintiffs to establish the level of proof the majority

opinion advocates at this stage of litigation ‘would render disparate impact liability under

the FHA a dead letter’ soon after the Supreme Court established disparate impact liability

exists under the FHA.”193 Beyond this division within the Fifth Circuit, there is also some

division between the circuit courts of appeal on this issue. For example, in Reyes v.

Waples Mobile Home Park LP, the Fourth Circuit took a seemingly opposing view to the

Fifth Circuit.194




188 Id. at 907.
189 Id. at 921 (Davis, J., dissenting in part).
190 Id.
191 Inclusive Comtys. Project, Inc. v. Lincoln Prop. Co., 930 F.3d 660 (5th Cir. 2019).
192 Id. at 661 (Haynes, J., dissenting).
193 Id. (citing Inclusive Comtys., 920 F.3d at 924 (5th Cir. 2019) (Davis, J., dissenting in part)).
194 903 F.3d 415 (4th Cir. 2018), cert. denied sub nom. Waples Mobile Home Park Ltd. P’ship v. de Reyes,

1 39 S. Ct. 2026 (2019). The Fifth Circuit majority stated its holding comported with both the Fourth Circuit
majority and dissent in Reyes. The dissent in the Fifth Circuit called this statement by the majority into
question. Inclusive Comtys., 920 F.3d at 921 (5th Cir. 2019) (Davis, J., dissenting in part).

                                                    32
        On October 14, 2019, the plaintiffs in Inclusive Communities filed a petition for a

writ of certiorari with the United States Supreme Court. 195 On December 9, 2019, the

Supreme Court requested the defendant submit a response. 196 The defendant’s response

was filed on February 11, 2020.197

        The Court finds Plaintiffs have shown the Perrier Condominium’s occupancy rules

have a discriminatory effect on families with children and that the effect is substantial,

but the proof necessary to establish the “robust causality” element of a prima facie

disparate impact case may be affected by the Supreme Court’s potential decision in

Inclusive Communities.198 In light of the Supreme Court’s potential review of the Fifth

Circuit opinion in the near future, the Court will stay this case pending the Supreme

Court’s decision.199

IV.     Disputed Issues of Material Fact Preclude Summary Judgment on
        Whether There Are Justifications for the Occupancy Limits.

        Defendants argue that, even if Plaintiffs have established a prima facie case that

the PCOA occupancy rules cause a substantial discriminatory effect on a protected class

under the FHA, Defendants have proven the challenged practice is necessary to achieve a

valid, nondiscriminatory interest and summary judgment in their favor is in order.200 It


195 Petition for Writ of Certiorari, Inclusive Comtys. Project, Inc. v. Lincoln Prop. Co., et al., U.S. (No. 19-
497 ).
196 No. 1 9-497, SUPREME COURT OF THE UN ITED STA TES , https://www.supremecourt.gov/search

.aspx?filename=/docket/docketfiles/html/public/19-497.html.
197 Brief in Opposition to Petition for Writ of Certiorari, Inclusive Comtys. Project, Inc. v. Lincoln Prop.

Co., et al., U.S. (No. 19-497).
198 920 F.3d 890 (5th Cir. 2019).
199 The expert testimony of Dr. Robins and Dr. Bradford concerned only Plaintiffs’ prima facie case. Because

the Court has resolved all aspects of whether Plaintiffs have made a prima facie case, but causation, the
Court finds the testimony of Dr. Robins and Dr. Bradford is not needed to make that determination and, as
a result, will not be helpful to the jury. Accordingly, under Federal Rule of Ev idence 403, the Court grants
Defendants’ motion in limine to exclude the testimony of Dr. Bradford, R. Doc. 207, and Plaintiffs’ motion
in limine to ex clude the testimony of Dr. Ro bins, R. Doc. 206. In the event the parties believe expert
testimony is needed and would be helpful after the Supreme Court’s decision in Inclusive Communities, the
parties may request leave to provide additional expert testimony.
200 Inclusive Comtys., 920 F.3d at 901 (5th Cir. 2019) (citing 24 C.F.R. § 1 00.500(c)(2)).



                                                      33
is true that a housing provider has “leeway to state and explain the valid interest served

by [the] polic[y].”201 Nevertheless, a defendant’s proffered reasons for a policy cannot be

merely speculative and must be supported by facts or documentation. 202 Because

disparate impact liability “mandates the removal of policies that create artificial,

arbitrary, or unnecessary barriers for members of a protected class,” the interest proffered

must be “sufficiently compelling to justify the challenged practice.” 203 A reason is not

“legitimate” or “valid” if it was not present at the time a rule’s adoption, but rather is a

post hoc rationalization for a discriminatory policy, or when the justification is otherwise

arbitrary.204

        In Fair Housing Center of Washington v. Breier-Scheetz Properties, LLC, the

defendants attempted to justify an occupancy limitation of “one person per studio

apartment” by arguing the limitation ensured fair billing, because the utilities for the

studio apartments were billed as a group, not individually, and by arguing the apartments

were too small for more than one person.205 The District Court for the Western District of


201 Id. at 902 (quoting ICP, 1 35 S. Ct. at 2522–23). This requirement is different for public and private
defendants. The FHA exempts governmental entities from liability by stating “[n]othing in this subchapter
limits the applicability of any reasonable local, State, or Federal restrictions regarding the maximum
number of occupants permitted to occupy a dwelling.” 42 U.S.C. 3607(b)(1). The “reasonableness” standard
applied to the review of occupancy limits enforced by public entities does not carry over to private entities.
United States v. Badgett, 976 F.2d 1176, 1 179 (8th Cir. 1 992) (holding 3607(b)(1) did not apply to
restrictions that were not “not governmentally imposed”). Instead, a private entity must demonstrate a
specific, valid, non-discriminatory justification for an occupancy limit.
202 See Gashi v. Grubb & Ellis Prop. Mgmt. Servs., 801 F. Supp. 2d 1 2, 1 8 (D. Conn. 2011) (granting

summary judgment and noting that, “[a]bsent any []documentation, defendants cannot show that
structural limitations are a legitimate concern, and accordingly, fail to raise a material issue of fact to
support the assertion that the occupancy policy furthers a legitimate interest in addressing structural
concerns”).
203 Fair Hous. Ctr. of Wash. v. Breier-Scheetz Props., LLC, No. C16-922 TSZ, 2017 U.S. Dist. LEXIS 73037,

at *3 (W.D. Wash. May 11, 2017) (citing Inclusive Communities, 1 35 S. Ct. at 2522); see also R.I. Comm'n
for Human Rights v. Graul, 1 20 F. Supp. 3d 1 10, 1 27 (D.R.I. 2015) (holding a defendant’s purported
justifications did not “overcome” the discriminatory impact of his housing policy).
204 E.g., Fair Hous. Ctr. of Wash., 2017 U.S. Dist. LEXIS 73037, at *4 (finding the defendant’s interest in

equalizing utility usage was an impermissible post hoc rationale for an occupancy limit and that limiting
occupancy to one person per studio apartment to reduce wear and tear was arbitrary absent evidentiary
support).
205 Id.



                                                     34
Washington found the fair billing rationale was pretextual because the “free-rider”

problem would arise even in the absence of the occupancy limit as not each person uses

utilities equally.206 Moreover, the court held the defendants’ “subjective judgment that

installing new meters for each apartment would be necessary if the occupancy policy were

removed, without any objective evidence in support of that judgment, [wa]s not sufficient

to rebut plaintiff’s prima facie case of discrimination under the Fair Housing Act.” 207 The

defendant also failed to provide any evidence the apartments could not adequately

accommodate more than one person other than their own conclusion the apartments are

too small.208

        In this case, Defendants have put forth three interests served by the Perrier

Condominium’s occupancy limit: (1) protecting the building’s infrastructure, particularly

its plumbing, (2) preserving the quality of life at the Perrier Condominium, and (3)

complying with applicable municipal code provisions. The municipal code at issue in this

case does not require the Perrier Condominium to impose an occupancy restriction of 250

or 400 square feet per person.209 Accordingly, the municipal code does not justify the

Perrier Condominiums’ occupancy rule. Defendants’ two other alleged interests may

justify the Perrier Condominium’s occupancy rule, but Defendants have not shown there




206 Id.
207 Id.
208 Id.
209 CODE OF THE CITY OF NEW ORLEA N S, LOUISIANA § 26-197 (“Every living room shall contain at least

1 20 square feet and every bedroom shall contain a minimum of 70 square feet, and every bedroom occupied
by more than one person shall contain a minimum of 50 square feet of floor area for each occupant
thereof.”); Code of the City of New Orleans, Louisiana § 26-197 (stating dwelling units with six or more must
contain a living room of at least 150 square feet, a dining room of 100 square feet, and 50 square feet per
person in bedroom space). Based on these guidelines, the absolute minimum amount of space required for
a six person dwelling is 550 square feet (150 + 100 + (50 x 6) = 550). This is far less restrictive than the
Perrier Condominium’s 250 and 400 square foot rules.

                                                    35
are no disputes of material fact with respect to this issue, and the Court cannot decide the

issue as a matter of law.

        Protecting the value of a property, by reducing wear and tear, may be a valid, non-

discriminatory justification for an occupancy rule. As the Ninth Circuit has put it, it “is

certainly reasonable to seek to preserve the value of one’s property . . . and a numerical

limitation on occupancy clearly advances this legitimate business purpose.” 210 In

Mountain Side Mobile Estates Partnership v. Secretary of Housing and Urban

Development, the Tenth Circuit held that, even though the plaintiffs made a prima facie

case a mobile home park’s occupancy limit of three persons per home had a disparate

impact on families with children, the limit was permissible under the FHA because

of sewer system limitations.211 The defendants put forth evidence showing the sewer pipes

in the mobile home park were adequate to support an absolute maximum of 916 persons,

or 4 persons per home.212 Because this was an absolute maximum, however, the park

lawfully decided to limit occupancy to three residents per home to allow for guests to use

the sewer system without overloading it. 213 In contrast, in Rhode Island Commission for

Human Rights v. Graul, the District Court for the District of Rhode Island rejected a

defendant’s wear and tear concerns as justifications for an occupancy rule because the

defendant did not demonstrate the actual negative impact of plaintiffs violating the rule

by housing an additional child residing in a one-bedroom apartment.214




210 Pfaff v. United States HUD, 88 F.3d 739, 7 49 (9th Cir. 1 996).
211 56 F.3d 1243 (10th Cir. 1995).
212 Id. at 1256.
213 Id. at 1257.
214 1 20 F. Supp. 3d 110, 129 n.29 (D.R.I. 2015).



                                                     36
        Furthermore, quality of life concerns also may justify an occupancy limit.215 In

Mountain Side, the Tenth Circuit held an occupancy limit was permissible under the FHA

based on concern over the quality of life in a mobile home park.216 The court stated,

“[b]ecause of the parking problems, density of the homes, and overall size of the Park,

[the defendant] decided that the quality of life at the Park would be severely diminished

if the Park had a maximum of 916 residents.” Similarly, in United States v. Weiss, the

District Court for the District of Nevada found the defendants showed “a compelling

business necessity to limit the number of persons who may occupy” the apartments in an

apartment complex because the complex lacked hot water. 217 The Court credited the “self-

serving” testimony of the complex owner regarding the hot water supply problem and

credited the testimony of a plumbing expert despite the fact that the expert was not hired

until three years after the occupancy limit was put in place.218 The court found the

“defendants . . . submitted under penalty of perjury an analysis of the hot water system in

place at the housing complex, made by a duly qualified professional engineer who opined

(and gave his reasons) that the housing limitations imposed upon occupancy by

defendants had a direct correlation to hot water capacity.” 219 Accordingly, the court did

not dismiss the expert’s opinion as a merely post hoc rationale.220

        In this case, disputed issues of fact remain regarding Defendants’ contention that

the Perrier Condominium’s occupancy limit is necessary to protect the building’s

infrastructure, particularly its plumbing, and to preserve the quality of life at the Perrier



215 Mountain Side, 56 F.3d at 1255.
216 Id. at 1253.
217 United States v. Weiss, 847 F. Supp. 819, 831 (D. Nev. 1 994).
218 Id. at 830–31.
219 Id. at 831.
220 Id.



                                                     37
Condominium. According to Defendants, the Perrier Condominium has fragile terra cotta

waste piping that is beyond its useful life and subject to failure 221 and is serviced by a

single, undersized water supply line made of low quality, galvanized steel, which is beyond

its useful life and has corroded from within. 222 Plaintiffs, however, contend the Perrier

Condominium’s piping has not been fully inspected, 223 exactly how much of the building’s

systems remain made of galvanized steel or terra cotta is unknown, 224 and the PCOA has

not conducted a study to quantify the risk to the building’s infrastructure that would be

caused by additional occupants above what current rules allow. 225

        Likewise, according to Defendants, the number of occupants in each Perrier

Condominium unit bears directly on the quality of life in the Perrier Condominium 226

because more occupants would negatively affect the water supply, increase noise levels,227

and increase competition for the use of the Perrier Condominium’s common areas such

as the laundry room, shed, backyard, garbage facilities, 228 and off street parking.229

Plaintiffs dispute these assertions230 by pointing out: the PCOA was unable to identify

how an additional child, who cannot drive, would impact street parking; 231 the PCOA was

unable to quantify how many additional garbage cans it might need to acquire if the total




221 R. Doc. 204-1, at 9 (citing Ehlinger Rep. 2–3; Jablonowski Dep. 253:6–13; PCOA Dep. 295:5–302:12,
329:8–11; R. Doc. 204-2, at 78–86; R. Doc. 204-2, at 96).
222 Id. (citing PCOA Dep. 252:11–259:7; Ehlinger Rep. 3; Ehlinger Dep. 103:23–25; Jablonowski Dep.

254:3–9).
223 R. Doc. 262-1, at 3; R. Doc. 212-2 ¶ 1 5 (citing Ehlinger Dep. 108:17–15, 41:14–43:16; 109:19–110:21;

1 23:12–21; 97:25–98; 96:10–97:18).
224 R. Doc. 262-1, at 3; R. Doc. 212-2 ¶ 17 (citing PCOA Dep. 292:6–13; 300:15–303:3; Ehlinger Dep. 44:17–

44:25, 41:14–43:16, 41:14–43:16, 41:14–43:16, 109:19–110:21).
225 R. Doc. 262-1, at 3; R. Doc. 212-2 ¶ 18 (citing PCOA Dep. 297:13–20).
226 R. Doc. 204-1, at 10.
227 Id. (citing PCOA Dep. 264:9–275:5; Favalora Dep. 97).
228 Id. (citing PCOA Dep. 264:9–275:5; Favalora Dep. 97).
229 R. Doc. 204-1, at 10 (citing PCOA Dep. 264:9–275:5).
230 R. Doc. 262-1, at 3–4.
231 R. Doc. 212-2 ¶ 32 (citing PCOA Dep. 271:8–271:17).



                                                   38
occupancy of the building increased; 232 two of the four units, including the one in which

the Treeces resided, had their own, in-unit washing machines; 233 and there have been no

issues coordinating back yard usage to date, even when unit owners had parties and

houseguests increasing the number of people in the backyard.234

        The disputed issues of fact concerning whether the Perrier Condominium’s

occupancy rules are necessary to protect a valid, nondiscriminatory interest prevent the

Court from granting summary judgment to either party regarding the Defendants’

proffered justifications for the Perrier Condominium’s occupancy rules.

V.      Disputed Issues of Material Fact Preclude Summary Judgment on
        Whether Defendants Interests May Be Served by a Non-discriminatory
        Alternative.

        Even if Defendants had met their burden of showing a housing policy serves a

legitimate interest, disputed issues of fact exist with respect to whether Defendants’

interests “could be served by another practice that has a less discriminatory effect.”235 As

a result, summary judgment is not in order. In United States v. Weiss, the court found the

defendant showed “a compelling business necessity to limit the number of persons who

may occupy” the apartments in a certain apartment complex because the complex lacked

hot water. The court also determined the only alternative solution for the problem was

spending 1.63 million dollars to upgrade the complex’s hot water capacity, which was not

feasible.236 Accordingly, the court found the defendant’s interest in preserving the hot




232 R. Doc. 212-2 ¶ 36 (citing PCOA Dep. 273:25–274:6).
233 R. Doc. 212-2 ¶ 37 (citing P. Treece Dep. 350:18–24 Acuff Dep. 113:13–114:9).
234 R. Doc. 212-2 ¶ 39 (citing PCOA Dep. 264:12–266:12).
235 ICP, 1 35 S. Ct. at 2514 (citing 24 C.F.R. § 1 00.500(c)(3)).
236 United States v. Weiss, 847 F. Supp. 819, 831 (D. Nev. 1 994).



                                                   39
water supply justified an occupancy limit and the interest could not be served by a feasible

alternative practice.237

        Even if the Court had found Defendants’ actions justified by their interests in

protecting the value of the Perrier Condominium and preserving the quality of life there,

disputed issues of material fact prevent the Court from determining whether Defendants’

proposed interests “could be served by another practice that has a less discriminatory

effect.”238 For example, assuming the Perrier Condominium’s fragile plumbing justifies

its occupancy limits, Defendants have asserted the plumbing cannot be feasibly replaced

because it would cost $63,685 to do so. 239 Plaintiffs have called the replacement cost into

dispute.240 Accordingly, there are disputed issues of material fact regarding whether

Defendants alleged interests in protecting the Perrier Condominium may be served by a

feasible, nondiscriminatory alternative policy, and the Court will not grant summary

judgment to either party on this issue.

VI.     Defendants Are Not Entitled to Summary Judgment on Plaintiffs Claim
        Under § 3617.

42 U.S.C. § 3617 provides:

        It shall be unlawful to coerce, threaten, or interfere with any person in the
        exercise or enjoyment of, or on account of his having exercised or enjoyed,
        or on account of having aided or encouraged any other person in the
        exercise or enjoyment of, any right granted or protected by section 3603,
        3604, 3605, or 3606 of this title.




237 Id.
238 Id.
239 R. Doc. 204-1, at 9 (citing Ehlinger Rep. 1).
240 R. Doc. 262-1, at 3.



                                                    40
        Defendants argue a § 3617 claim requires an underlying FHA violation.241 Even

assuming Defendants are correct, the Court has not granted summary judgment for

Defendants on Plaintiffs’ disparate impact claim, and accordingly, the Court does not

grant summary judgment to Defendants on Plaintiffs’ § 3617 claim.

VII. A Stay Is Warranted in this Case to Allow the Supreme Court to
     Consider Disputes Regarding the Robust Causality Requirement.

        A district court has wide discretion to stay a pending matter in order to control its

docket and promote the interests of justice. 242 A court may stay an action pending the

conclusion of an alternative proceeding, “whether the separate proceedings are judicial,

administrative, or arbitral in character.”243 In considering whether to grant a stay, the

Court weighs several “‘competing interests which will be affected by the granting or

refusal to grant a stay.’”244 These competing interests include the following: (1) “the

orderly course of justice measured in terms of the simplifying or complicating of issues,

proof, and questions of law which could be expected to result from a stay”; (2) “the

possible damage which may result from the granting of a stay”; and (3) “the hardship or

inequity which a party may suffer in being required to go forward.” 245 The decision to

grant or deny a stay is a matter of judgment and is reviewed by the Court of Appeals for

abuse of discretion.246




241 In Hood v. Pope, 627 F. App’x 295, 300 (5th Cir. 2015), the Fifth Circuit held a plaintiff had failed to
state a claim under Section 3604, and therefore, “[a]ny subsequent harassment by any of the defendants
did not v iolate §3617.”
242 In re Ramu Corp., 903 F.2d 312, 318 (5th Cir. 1 990); see, e.g., Landis v. N. Am. Co., 299 U.S. 248, 254

(1 936).
243 Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863-64 (9th Cir.1979).
244 Fishman Jackson PLLC v. Israely, 180 F.Supp.3d 476, 482 (N.D. Tex. 2016) (quoting CMAX, Inc. v.

Hall, 300 F.2d 265, 268 (9th Cir. 1 962)).
245 Id.
246 Exxon Corp. v. St. Paul Fire & Marine Ins. Co., 129 F.3d 781, 784 (5th Cir. 1997).



                                                    41
        The Court finds a stay is warranted in this case to allow the Supreme Court to

determine whether it will grant a writ of certiorari in Inclusive Communities,247 and, if so,

whether it will clearly resolve the meaning of the “robust causality” requirement of a

prima facie disparate impact claim under the FHA. Were the Court to rule on this issue

now, the parties in this case may not receive the benefit of a clarifying ruling from the

Supreme Court. Further, the parties in this case will not suffer any hardship as a result of

a stay because Plaintiffs no longer reside at the Perrier Condominium , and Plaintiffs do

not face the risk of eviction. Accordingly, the Court finds it is in the interests of justice to

stay this matter pending the Supreme Court’s potential review of the Fifth Circuit’s

decision in Inclusive Communities.248

                                      CONCLUSION

        IT IS ORDERED that Defendants’ motion for partial summary judgment is

DENIED.249

        IT IS FURTHER ORDERED that Plaintiffs’ motion for partial summary

judgment is GRANTED IN PART.250 Plaintiffs are entitled to summary judgment that

there is a substantial statistical disparity between the effect of Perrier Condominium’s 250

square foot and 400 square foot occupancy limits on families with children and

households without children.

        IT IS FURTHER ORDERED that Plaintiffs’ motion for partial summary

judgment is DEFERRED IN PART. The Court has made no finding regarding whether

the “robust causality” requirement of Plaintiffs’ prima facie case has been met.



247 920 F.3d 890 (5th Cir. 2019).
248 Id.
249 R. Doc. 204.
250 R. Doc. 212.



                                              42
        IT IS FURTHER ORDERED that Plaintiffs’ motion for partial summary

judgment is DENIED IN PART as there are disputed issues of material fact regarding

the Defendants’ justifications for enforcing an occupancy limit and whether there are

nondiscriminatory alternatives to serve those interests.

        IT IS FURTHER ORDERED that Defendants’ motion in limine to exclude the

testimony of Dr. Bradford is GRANTED.251

        IT IS FURTHER ORDERED that Plaintiffs’ motion in limine to exclude the

testimony of Dr. Robins is GRANTED.252

        IT IS FURTHER ORDERED that this action be ADMINISTRATIVELY

CLOSED and STAYED. The Clerk of Court shall mark this action as “CLOSED” for

statistical purposes. This Court shall retain jurisdiction, and these cases shall be restored

to the trial docket upon motion of a party either upon the U.S. Supreme Court’s denial of

the petition for a writ of certiorari or, if the petition is granted, issuance of an opinion in

Inclusive Communities.253

        New Orleans, Louisiana, this 14th day of February, 2020.


                         ____________________________
                                SUSIE MORGAN
                         UNITED STATES DISTRICT JUDGE




251 R. Doc. 207.
252 R. Doc. 206.
253 Id.



                                              43
